Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 7-11, filed 10/8/2020, with respect to the examiner amended claims below, have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rex Huang on January 15, 2021.
The application has been amended as follows: 
1.    (examiner’s amendment) A scanning probe microscope comprising:
a.    a scan unit embodied to scan a measuring probe over a sample surface in a step-in scan mode; and
b.    a self-oscillation circuit arrangement configured to excite the measuring probe to a natural oscillation during the step-in scan mode;
c.    wherein the self-oscillation circuit arrangement comprises a phase shifter configured to set a phase of the excitation relative to the natural oscillation of the measuring probe, wherein the phase shifter is configured to set the excitation with a phase difference in relation to a best possible excitation of the natural oscillation of the measuring probe in a range of ±30°; and 
wherein the self-oscillation circuit arrangement comprises an automatic gain closed-loop control configured to set an amplitude of the natural oscillation of the measuring probe.

14.    (examiner’s amendment) A method for increasing a scan speed of a scanning probe microscope operating in a step-in scan mode, the method comprising the following steps:
a.    scanning a measuring probe over a sample surface in a step-in scan mode;
b.    exciting the measuring probe to carry out a natural oscillation during the step-in scan mode by way of a self-oscillation circuit arrangement; and
c.    setting a phase of the excitation relative to the natural oscillation of the measuring probe by use of a phase shifter of the self-oscillation circuit arrangement, wherein the phase shifter is configured to set the excitation with a phase difference in relation to a best possible excitation of the natural oscillation of the measuring probe in a range of ±30°; and 
wherein the self-oscillation circuit arrangement comprises an automatic gain closed-loop control configured to set an amplitude of the natural oscillation of the measuring probe.

19.    (examiner’s amendment) A computer program comprising instructions which, when executed by a computer system, prompt the computer system in combination with a scanning probe microscope to carry out a method for increasing a scan speed of the scanning probe microscope operating in a step-in scan mode, the method comprising the following steps:
(a)    scanning a measuring probe over a sample surface in a step-in scan mode;
(b)    exciting the measuring probe to carry out a natural oscillation during the step-in scan mode by way of a self-oscillation circuit arrangement; and
(c)    setting a phase of the excitation relative to the natural oscillation of the measuring probe by use of a phase shifter of the self-oscillation circuit arrangement, wherein the phase shifter is configured to set the excitation with a phase difference in relation to a best possible excitation of the natural oscillation of the measuring probe in the range of ±30°; and 
wherein the self-oscillation circuit arrangement comprises an automatic gain closed-loop control configured to set an amplitude of the natural oscillation of the measuring probe.

3.    (cancelled)

4.    (examiner’s amendment) The scanning probe microscope according to claim 1 [[3]], wherein the automatic gain closed-loop control comprises at least one amplifier, a scan-hold circuit arrangement and a control unit, wherein the control unit is configured to switch the scan-hold circuit arrangement between a scan mode and a hold mode.
Allowable Subject Matter
1.         Claims 1-2 and 4-23 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a scanning probe microscope comprising:
a.    a scan unit embodied to scan a measuring probe over a sample surface in a step-in scan mode; and
b.    a self-oscillation circuit arrangement configured to excite the measuring probe to a natural oscillation during the step-in scan mode;
c.    wherein the self-oscillation circuit arrangement comprises a phase shifter configured to set a phase of the excitation relative to the natural oscillation of the measuring probe, wherein the phase shifter is configured to set the excitation with a phase difference in relation to a best possible excitation of the natural oscillation of the measuring probe in a range of ±30°; and 
wherein the self-oscillation circuit arrangement comprises an automatic gain closed-loop control configured to set an amplitude of the natural oscillation of the measuring probe.
 
             Regarding claim 14, the prior art search failed to disclose  a method for increasing a scan speed of a scanning probe microscope operating in a step-in scan mode, the method comprising the following steps:

b.    exciting the measuring probe to carry out a natural oscillation during the step-in scan mode by way of a self-oscillation circuit arrangement; and
c.    setting a phase of the excitation relative to the natural oscillation of the measuring probe by use of a phase shifter of the self-oscillation circuit arrangement, wherein the phase shifter is configured to set the excitation with a phase difference in relation to a best possible excitation of the natural oscillation of the measuring probe in a range of ±30°; and 
wherein the self-oscillation circuit arrangement comprises an automatic gain closed-loop control configured to set an amplitude of the natural oscillation of the measuring probe.
 
             Regarding claim 19, the prior art search failed to disclose a computer program comprising instructions which, when executed by a computer system, prompt the computer system in combination with a scanning probe microscope to carry out a method for increasing a scan speed of the scanning probe microscope operating in a step-in scan mode, the method comprising the following steps:
(a)    scanning a measuring probe over a sample surface in a step-in scan mode;
(b)    exciting the measuring probe to carry out a natural oscillation during the step-in scan mode by way of a self-oscillation circuit arrangement; and
(c)    setting a phase of the excitation relative to the natural oscillation of the measuring probe by use of a phase shifter of the self-oscillation circuit arrangement, wherein the phase shifter is configured to set the excitation with a phase difference in relation to a best possible excitation of the natural oscillation of the measuring probe in the range of ±30°; and 
wherein the self-oscillation circuit arrangement comprises an automatic gain closed-loop control configured to set an amplitude of the natural oscillation of the measuring probe.
 

a self-oscillation circuit arrangement configured to excite the measuring probe to a natural oscillation during the step-in scan mode;
c.    wherein the self-oscillation circuit arrangement comprises a phase shifter configured to set a phase of the excitation relative to the natural oscillation of the measuring probe, wherein the phase shifter is configured to set the excitation with a phase difference in relation to a best possible excitation of the natural oscillation of the measuring probe in a range of ±30°; and 
wherein the self-oscillation circuit arrangement comprises an automatic gain closed-loop control configured to set an amplitude of the natural oscillation of the measuring probe.

4.      The prior art search did not disclose or make obvious claim 14, with the elements of (emphasis added): b.    exciting the measuring probe to carry out a natural oscillation during the step-in scan mode by way of a self-oscillation circuit arrangement; and
c.    setting a phase of the excitation relative to the natural oscillation of the measuring probe by use of a phase shifter of the self-oscillation circuit arrangement, wherein the phase shifter is configured to set the excitation with a phase difference in relation to a best possible excitation of the natural oscillation of the measuring probe in a range of ±30°; and 
wherein the self-oscillation circuit arrangement comprises an automatic gain closed-loop control configured to set an amplitude of the natural oscillation of the measuring probe.

5.      The prior art search did not disclose or make obvious claim 19, with the elements of (emphasis added): (b)    exciting the measuring probe to carry out a natural oscillation during the step-in scan mode by way of a self-oscillation circuit arrangement; and
wherein the phase shifter is configured to set the excitation with a phase difference in relation to a best possible excitation of the natural oscillation of the measuring probe in the range of ±30°; and 
wherein the self-oscillation circuit arrangement comprises an automatic gain closed-loop control configured to set an amplitude of the natural oscillation of the measuring probe.

5. 	Note the present applicant’s specification defines a “best” possible excitation at paragraph [0023 Note A best possible excitation of the natural oscillation of the measuring probe is achieved if the excitation signal and the natural oscillation have a phase difference of substantially 90.degree..].

7.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881a